DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3, and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed response dated 6/10/21 was considered in light of the amendment to the claims filed. Claim 1 now reads “A method for voice activity detection, comprising: dividing a first audio file into frames to obtain a first sequence of audio frames, wherein the first audio file comprises a continuous voice signal; extracting an acoustic feature of each audio frame in the first sequence of audio frames; sequentially inputting the acoustic feature of each audio frame in the first sequence of audio frames to a voice activity detection VAD model to obtain a probability value of each audio frame in the first sequence of audio frames, wherein the probability value is used to indicate that the audio frame is a voice frame or a noise frame; and determining a start and an end of the voice signal according to the probability value of each audio frame in the first sequence of audio frames; wherein before the sequentially inputting the acoustic feature of each audio frame in the first sequence of audio frames to a voice activity detection VAD model, the method further comprises: obtaining a second audio file which is a noise audio file; cutting the second audio file into at least one noise segment to obtain a set of noise segments; and training the VAD model according to the set of noise segments; wherein before the sequentially inputting the acoustic feature of each audio frame in the first sequence of audio frames to a voice activity detection VAD model, the method further comprises: obtaining a third audio file which is a voice audio file; cutting the third audio file into at least one voice segment to obtain a set of voice segments; and wherein the training the VAD model according to the set of noise segments comprises: assigning a random number to each noise segment; randomly assigning a signal noise ratio to each noise segment having a random number less than or equal to a preset value; performing, for each noise segment of noise segments having random numbers less than or equal to the preset value, noise addition on a voice segment according to the noise segment and the signal noise ratio of the noise segment to obtain a noise-added segment for each noise segment of the noise segments having random numbers less than or equal to the preset value; adding the noise-added segment for each noise segment of the noise segments having random numbers less than or equal to the preset value to a set of training data; and training the VAD model according to the set of training data.” Applicant comments and arguments presented on pages 8-9 was considered and found persuasive. Independent claims now include the previously allowed subject matter. Therefore, claims 1, 3, and 5-11 are deemed allowable in light of the amendments made and Applicant arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658